Exhibit 10.2 FMPLOYMENT AGREFMFNT THIS EMPLOYMENT AGREEMENT made and approved by the employee and a majority of the Board of DC Brands International, Inc. as well as a majority of disinterested shareholders, effective as of the lst day of October, 2004, between DC Brands International, Inc., a corporation duly created and organized and existing under and by virtue of thelaws of the state of Colorado and having its principal office at 12600 W. Colfax Ave Suite B430 Lakewood, CO 80215 ("DC Brands International, Inc.") and Richard J. Pearce residing at 4550 Cherry Creek South Drive Unit 1813 Denver, CO 80246 ("Employee"). These addresses, unless otherwise amended in writing between the parties, shall be the addresses utilized for any and all correspondence and/or notifications between the parties as relates to this employment agreement. This agreement supersedes and controls over all previous agreements between these parties. WITNESSETH: WHEREAS, DC Brands International, Inc. is engaged in the Energy Drink Business, providing both products and services to customers in the United States andWorldwide and has invested substantially in the development of products, services, systems and other confidential property, information and trade secrets, and inventions, discoveries, improvementsor developments (herein called "inventions"); and WHEREAS, DC Brands International, Inc. enters into contracts with its customers and must ensure that customer information remains confidential; and WHEREAS, the Employee in the course of his employment has access to inventions, techniques, services, and other confidential property, information, and trade secrets of DC Brands International, Inc. and the customers of DC Brands International Inc.; WHEREAS, the Employee acknowledges that it is essential to the conduct of DC Brands International, Inc.'s business and to the protection of the investment of its shareholders that such information be kept confidential and treated as secret: WHEREAS, DC Brands International, Inc. desires to protect and preserve its trade secrets and confidential business information; and WHEREAS, the Employee desires to enter the employment of, or to maintain his employment with DC Brands International, Inc. NOW, THEREFORE, in consideration of the mutual promises set forth herein, DC Brands International, Inc. and the Employee hereby agree: 1. Employment - DC Brands International, Inc. hereby employs the Employee, and the Employee hereby accepts employment, upon the terms and conditions set forth in this Employment Agreement. 1 2. Term and Effective Date - Subject to the provisions of termination as hereinafter provided, the term and effective date of this Employment Agreement shall be ten years and shall begin on October 1 2004 and shall terminate on October 1, 2014. 3. Recognition ofpreexisting Royalty Agreement - It is hereby acknowledged accepted and agreed by the Employee, DC Brands International as well as all parties signing this document that a preexisting royalty agreement between the Employee and the previous owners of DC Brands LLC exists and the terms of such are to he honored per the terms of that agreement submitted as a true and accurate copy of the agreement that has been affixed by staple to this agreement for everyone's review prior to signing and shall be referred to as Attachment (A). It is agreed by all parties that any and all terms of this royalty agreement arc valid and shall remain in effect with the following exception. 4. Exception to Royalty Agreement - The terms of the royalty agreement clearly detail the Employee's right to certain royalties as detailed in Attachment (A). In return for the entering into the terms of this employment agreement, the employee has agreed to forgo any royalties due and payable under the terms of Attachment (A) only up to and equal to the amount of each years salary as defined herein as to not unfairly burden the company. 5. Example - This is to mean that providing any and all terms of compensation and other terms as detailed herein are paid in full and in a timely manner, in year one the Employee will forgo his royalties due on the first $250.000 only, in year two $350,000 only and so on through year ten per details in section 6 as detailed below, of any such royalty due under the terms of Attachment (A) after which any additional royalties due per Attachment (A)would be due and payable as per the terms of the Royalty Agreement. 6. Compensation and Benefits - During the ten year term of this Employment Agreement, DC Brands International, Inc. shall compensate the Employee as to base salary to be paid in equal biweekly installments as follows: Year 1: $ 250,000 (Two Hundred Fifty Thousand Dollars) Year 2: $ 350,000 (Three Hundred Fifty Thousand Dollars) Year 3: $ 400.000 (Four Hundred Thousand Dollars) Year 4: $ 450,000 (Four Hundred Fifty Thousand Dollars) Year 5: $ 500,000 (Five Hundred Thousand Dollars) Year 6: $ 600,000 ( Six Hundred Thousand Dollars) Year 7: $ 700,000 (Seven Hundred Thousand Dollars) Year 8: $ 800,000 (Eight Hundred Thousand Dollars) Year 9: $ 900,000 (Nine Hundred Thousand Dollars) Year 10: $1,000,000 (One Million Dollars) The employee may choose at his sole discretion at anytime to temporarily delay or defer the acceptance of any portion of the above stated amounts due. Should this ever take place this action will in no way whatsoever weaken or lesson the validity of any and all of the terms of this agreement but rather shall serve only to place the company in arrears with the employee as to any amounts due and payable, which shall become due and payable in full within 72 hrs (seventy two hours) after the employee requests or demands such payment in writing of any portion of or the entire amount of any and all past due monies. 2 The stated salary may be increased from time to time in the sole discretion of DC Brands International, Inc. without amendment to this Agreement. In addition, and also in its sole discretion, DC Brands International, Inc. may pay to the employee one (1) or more annual bonuses at such times as DC Brands International, Inc. may deem advisable; the payment and the amount of such bonus or bonuses, if any. shall be determined by the Board of Directors of DC Brands International, Inc. in its sole discretion. Employee shall also be entitled to any and all benefits generally accorded, granted, or made available to any other full time employees of DC Brands International, Inc. Additionally. DC Brands International, Inc. shall provide the Employee with the use of an automobile of his choice every two years and all related expenses during the employment term, at DC Brands International, Inc.'s expense. Anti-dilution clause: Furthermore, Employee is currently the owner and holder of a majority of the issued and outstanding shares of the Company. As further consideration for Employee's continued employment and the other valuable promises, covenants and agreements between them, the Company agrees that upon its issuance of any additional shares for any reason whatsoever, it will cause to be issued to Employee an additional number of shares such that Employee's ownership will not, during the term of this Agreement, be less than a majority of its issued and outstanding shares. Should any type or class ofpreferred shares ever be issued for any reason, the employee shall have at his sole option the right and ability to have any and/or all shares converted to the same class of stock thereby gaining any special terms or preferential treatment of said preferred shares. Employee may, in his sole discretion, waive application of this/these provisions. Execution of this Agreement by the Directors of the Company and the disinterested holders of a majority of issued and outstanding shares signifies their resolution that this anti-dilution provision is necessary as a condition to Employee's continued employment and in the best interests of the Company. 7.Title and Duties - The Employee's title shall be President and Chief Executive Officer. His particular duties shall be delineated by the Board of Directors from time to time. As President, Employee's duties shall be those customarily discharged by a person holding such office in a business corporation and shall include, but not limited to, responsibility for the management of DC Brands International, Inc.'s business affairs. As long as the Employee remains President and/or Chief Executive Officer, he shall serve as a voting member of the Board of DC Brands International, Inc. 3 8.Expenses - During the term of this Employment Agreement (and any subsequent renewals or extensions of this Agreement), the Employee shall be entitled to reimbursement for such reasonable and necessary expenses as may be incurred subsequent to his duties. 9.Death during Employment - The company shall provide at it's expense, as a benefit to the Employee, a life insurance policy on the Employee's life with a minimum death benefit of Two Million Five Hundred Thousand Dollars (2,500,000), the beneficiary of which would be 50% to DC Brands International and the beneficiary of the remaining 50% may be named by the Employee in his sole discretion. Should the employee leave or be terminated for any reason whatsoever, the employee shall at his sole discretion have any and all cash value gained in the policy paid to any party of his choosing including himself immediately upon leaving the company. 10. Termination of Employment (i)DC Brands International, Inc. may, with or without cause, terminate the Employee's employment under this Employment Agreement upon written notice to the Employee, such notice to be effective ninety (90) days after receipt by the Employment.
